           Case 1:18-cr-00036-JPO Document 226-9 Filed 02/09/19 Page 1 of 5


From:             Estes, Jordan (USANYS)
To:               Amy Lester
Cc:               Kramer, Amanda (USANYS); Mermelstein, Rebecca (USANYS); Alexandra Clark; Khiran Sidhu
Subject:          RE: Dave Middendorf"s cellphone
Date:             Thursday, January 31, 2019 4:55:04 PM


Amy,

The phone and hard drive are expected to arrive mid-day Monday. Would Tuesday morning work
for the inspection?

Best,
Jordan


From: Amy Lester <ALester@pkbllp.com>
Sent: Thursday, January 31, 2019 1:25 PM
To: Estes, Jordan (USANYS) <JEstes@usa.doj.gov>
Cc: Kramer, Amanda (USANYS) <AKramer@usa.doj.gov>; Mermelstein, Rebecca (USANYS)
<RMermelstein@usa.doj.gov>; Alexandra Clark <aclark@pkbllp.com>; Khiran Sidhu <ksidhu@bruch-
hanna.com>
Subject: RE: Dave Middendorf's cellphone

Jordan,

Following up on our phone call this morning, we’ve checked with our forensic examiner, and
Monday works for him to conduct the inspection of the cellphone and the original image taken by
KPMG. In addition to inspecting those items onsite, he would like to image the cellphone himself to
make sure he has the data he needs for our purposes. As soon as you are able to confirm on your
end, please let us know where the inspection will take place – I assume 1 St. Andrew’s, but let us
know if not – so that he can make arrangements.

Thank you,
Amy


From: Amy Lester
Sent: Thursday, January 31, 2019 9:48 AM
To: 'Estes, Jordan (USANYS)' <Jordan.Estes@usdoj.gov>
Cc: Kramer, Amanda (USANYS) <Amanda.Kramer@usdoj.gov>; Mermelstein, Rebecca (USANYS)
<Rebecca.Mermelstein@usdoj.gov>; Nelson Boxer <nboxer@pkbllp.com>
Subject: RE: Dave Middendorf's cellphone

Hi Jordan,

Could you please give me a call to discuss the cellphone data? We would like to understand what
you meant by “a copy of the cellular telephone” in the Feb. 9 discovery letter, because we have now
gone back and reviewed exactly what was provided to us and it appears to be only a ufdr file and
         Case 1:18-cr-00036-JPO Document 226-9 Filed 02/09/19 Page 2 of 5


reader, not any raw data. Are you saying that the USAO is not in possession of the actual image of
the phone, or are we missing something that should be on our hard drive? I am available at 646-
930-1066 until around 10:30, or at 917-273-9480 after that. Thanks!

Amy


From: Estes, Jordan (USANYS) [mailto:Jordan.Estes@usdoj.gov]
Sent: Monday, January 28, 2019 9:25 AM
To: Amy Lester <ALester@pkbllp.com>
Cc: Kramer, Amanda (USANYS) <Amanda.Kramer@usdoj.gov>; Mermelstein, Rebecca (USANYS)
<Rebecca.Mermelstein@usdoj.gov>; Nelson Boxer <nboxer@pkbllp.com>
Subject: RE: Dave Middendorf's cellphone

Amy,

We double-checked, and we produced the full copy of the phone to you on February 9, 2018. A
copy of the cover letter is attached. If you would like another copy, we’ll need a thumb drive of at
least 8 GB.

Best,
Jordan


From: Amy Lester <ALester@pkbllp.com>
Sent: Sunday, January 27, 2019 12:54 PM
To: Estes, Jordan (USANYS) <JEstes@usa.doj.gov>
Cc: Kramer, Amanda (USANYS) <AKramer@usa.doj.gov>; Mermelstein, Rebecca (USANYS)
<RMermelstein@usa.doj.gov>; Nelson Boxer <nboxer@pkbllp.com>
Subject: Re: Dave Middendorf's cellphone

We’ll start with the copy of the full forensic image, thanks. What size hard drive will you need from
us?

On Jan 27, 2019, at 12:21 PM, Estes, Jordan (USANYS) <Jordan.Estes@usdoj.gov> wrote:

       Amy,

       We’re happy to give you a copy of the full forensic image of Middendorf’s phone. To
       the extent you’d like to inspect the hard drive from KPMG, you’ll have to do that at our
       office, since it also contains images of the other defendants’ phones.

       Best,
       Jordan


       From: Amy Lester <ALester@pkbllp.com>
       Sent: Saturday, January 26, 2019 9:24 AM
Case 1:18-cr-00036-JPO Document 226-9 Filed 02/09/19 Page 3 of 5


To: Estes, Jordan (USANYS) <JEstes@usa.doj.gov>; Kramer, Amanda (USANYS)
<AKramer@usa.doj.gov>; Mermelstein, Rebecca (USANYS)
<RMermelstein@usa.doj.gov>
Cc: Nelson Boxer <nboxer@pkbllp.com>
Subject: RE: Dave Middendorf's cellphone

Hi all –

I’m following up on my conversation with Jordan yesterday. After talking on our end,
we haven’t foreclosed the possibility of a stipulation (particularly as to chain of
custody/authenticity), and appreciate the additional documents you have provided on
that, but we would still like to inspect/copy the full forensic image of the cellphone as
described in my original email. If it would be easier or more efficient for us to
coordinate directly with KPMG to obtain that, let us know. I’m also around today if you
would like to talk further.

Thanks,
Amy

Amy Lester
Petrillo Klein & Boxer LLP
655 Third Avenue, 22nd Floor
New York, NY 10017
646.930.1066
alester@pkbllp.com




From: Estes, Jordan (USANYS) [mailto:Jordan.Estes@usdoj.gov]
Sent: Friday, January 25, 2019 3:28 PM
To: Amy Lester <ALester@pkbllp.com>; Kramer, Amanda (USANYS)
<Amanda.Kramer@usdoj.gov>; Mermelstein, Rebecca (USANYS)
<Rebecca.Mermelstein@usdoj.gov>
Cc: Nelson Boxer <nboxer@pkbllp.com>
Subject: RE: Dave Middendorf's cellphone

Great, I’ll try you at 4. In the meantime, here are the extraction notes from USPIS.


From: Amy Lester <ALester@pkbllp.com>
Sent: Friday, January 25, 2019 3:13 PM
To: Estes, Jordan (USANYS) <JEstes@usa.doj.gov>; Kramer, Amanda (USANYS)
<AKramer@usa.doj.gov>; Mermelstein, Rebecca (USANYS)
<RMermelstein@usa.doj.gov>
Cc: Nelson Boxer <nboxer@pkbllp.com>
Subject: RE: Dave Middendorf's cellphone
Case 1:18-cr-00036-JPO Document 226-9 Filed 02/09/19 Page 4 of 5



I will be at my desk until around 4:30, if you are able to give me a call before then: 646-
930-1066. Thanks.


From: Estes, Jordan (USANYS) [mailto:Jordan.Estes@usdoj.gov]
Sent: Friday, January 25, 2019 1:10 PM
To: Amy Lester <ALester@pkbllp.com>; Kramer, Amanda (USANYS)
<Amanda.Kramer@usdoj.gov>; Mermelstein, Rebecca (USANYS)
<Rebecca.Mermelstein@usdoj.gov>
Cc: Nelson Boxer <nboxer@pkbllp.com>
Subject: RE: Dave Middendorf's cellphone

Amy and Nelson,

Attached are two chain of custody documents regarding the phone. We’re working on
getting you additional information on the imaging and extraction. Do you have time for
a quick call later today?

Best,
Jordan


From: Amy Lester <ALester@pkbllp.com>
Sent: Wednesday, January 23, 2019 9:41 PM
To: Kramer, Amanda (USANYS) <AKramer@usa.doj.gov>; Mermelstein, Rebecca
(USANYS) <RMermelstein@usa.doj.gov>; Estes, Jordan (USANYS) <JEstes@usa.doj.gov>
Cc: Nelson Boxer <nboxer@pkbllp.com>
Subject: Dave Middendorf's cellphone

Amanda, Rebecca, and Jordan,

As we mentioned on our phone call, pursuant to Rule 16(a)(1)(E), we are requesting a
copy of all forensic cell phone acquisition files generated during the government's cell
phone acquisition/analysis conducted on 03/17/2017 of Mr. Middendorf's cell phone
(iPhone 8 - Ser # F2LRL53WGRWT). We’ve been told that should include any and all
examination reports, expert findings, examiner findings, expert reports, examination
notes, evidence logs, evidence chain of custody, examination photographs and or
videos of said process and any other records, reports relating to the forensic
examination of the cell phone. We will provide a hard drive for the files if you let us
know the appropriate size.

Finally, as far as a stipulation, it would be useful for us to know (1) what the relevant
witness will say about the phone and the note file at issue and/or (2) to receive a draft
stipulation addressing the same.

Thanks,
Case 1:18-cr-00036-JPO Document 226-9 Filed 02/09/19 Page 5 of 5


Amy

Amy Lester
Petrillo Klein & Boxer LLP
655 Third Avenue, 22nd Floor
New York, NY 10017
646-930-1066
alester@pkbllp.com
